    Case 1:18-cv-07252-AMD-LB Document 7 Filed 01/24/19 Page 1 of 3 PageID #: 71
                                                                                               FILED                                          -




                                                                                          IN CLERKS OFRCE
                                                                                     US DISTFHCT COURT E.D.N.Y.        ,              i

                                                                          * JAN 2* 20iQ ★ J/r//9
-




         —
             /n     ' ■' ■                            ■■
                                                           U ^uc/o^ ho/7/?4lL^r\r\%At\iK^ir^i^^£m
                                                                       ✓              unv/wi\bii 1^ wi 1 iv/c !                       M
                                                                                                                                          -

                        -r                                     /^/^>/ n/ 'hi/9                               a/b^ Ja/€^_ 1
         4-hp /O^ (JolJ fJ C^nUi/zptyV.                                                                                                   ■
                   C.L,./ r^u/Cf hj'/jJi'.ul                               ho nfnjJ^                          of               SocA       .
         ofiJoy f><. ^             Mi/ UYii dZ- faLfiA^ /r//^PS'\—sfop/of                                                             1
          /toh hp at-h^vh^J. l^(Aj^Jv€y^. IM/j" rW/lMy^ ^ h&                                                                          1
         nt/Jir<9]cjliJh ujLjcL /s r/D^^lnJ -l^ Jlj^/zJ/iiytM/cLZ
         -Zi^        ;c            i/ii>Liiin<rUii/                            uA'iyi         Z-ijLi^}S.s:        of—kmJ.
           poMJ^ry? D/n-keJ Uo                                              J(iJ/ of hpfPAmUr. f-cS /;//-CP- [
          r)~7o.<ro-^ AM)^-/ h -r                                     frnJ }p,J^al/u                              ia
                                  "■   •          "        >                              /        /

                         roi/ipJ nhj/i                                ///7 (vrJiW JsP ^/rj,J                                              1
         ni /> pnQ^xL> (J'iSP^kC//y at- /hJ M/f/fCPl d(J:e                                                                                1
         Mo                                            /^C        InnM                          CL^IyJ                                    1
        - '•''
                              \uLlrl       ■
                                                      n/P                             /
                                                                                          l/c/4/eAr^ iL /oo/h
                                                                                                       /


         ri'trJi         A//-h                                             .^(icJi                                L_
                   fh\l                                         4f)
                                                          promAd 'Qn(hni/M all Iss   oAl
          0 ,«lri>p,                              Urqc rlM /o a a-ndib/Id//tyl ' of
          ry)/i/<.raA                          uUl r^/Ipr/ Jy> mJ fuJfU'op?. <//> /yd/
          rtj~t         n,'/-/                 Cofljr^ of Sii/o/aJ X/iyP!/4oyA'cyT\ yllAsU^oAcyi
           hlU/'/l di ek^jcifW /d CLCrni-C <fo AL fouM IqI/PC, f/acA 1
           all rnyDpilky^ (x/ Us Uow Uf/Oju M/0J'e C<yn//sOcc/eJ ayiJ. 1
                    ^                                                                                                      -                  B



           lilLid        fsLirAd/yl \x/J>//>                      /sU/rAiJ           k/iilnJ lJ/> toOakhk/ of                                 1.
             ncCf^^/Pi, Yd A/kPiti/UtJ ■SQA/eJ kUO ma/iosr. /ky^lc/P. Z!
             /^.^            /\            pYurk/l/ rn/rYsy i\yAjlJ // ^                                           ' Ma/
             ZhMArAn              )//)          r/frioA          hi            hL> r.lnrPP (jl-                   iM/iiy k>'lu.
Case 1:18-cv-07252-AMD-LB Document 7 Filed 01/24/19 Page 2 of 3 PageID #: 72
          V




               f\aA/^           prJA/loj^lx/       CfltJ
                                           y        ti
     /eaMs-i-           u        l^im     M/ M^hcj^ S' hijJjiy/6U                         «4^
     a\^ /%/ hpyf/f/ ^ cmyj /^/>/l/:fjy £MfWf- y.                                UjllicJi
     /-5       a              UjIpjCP      yinfl" ~syu/€fy         />SiAf/k>y?                      1
     i>a                o/) Pfyfycy^irk y'^ase^aiyp nrtoft/i^cy) ^s\ ive//
    Qs lp(ll/ii1& pnlfJl/in/li^/ /HP/-,'lArr)rJu<. rJai/Vi'. itJpiX /s
    rj^rrjjjJ^i/ M/ p;;UyiLyoyj.                                                  \
                          ncyyl /Pi^rjCrjIU /"PoMsyf/y^t rPi^on^ ^
                         M/ ymMsh Jly a 1?<W fliW al'e^a^/e^''
     lJ\6fJ>hj          p!a ij'iyfrjOikyy -hs Spoiy/        uJ^y                                    y

     i)i!l7liC4yi sLiifJ Mof          OrrjUl/i^^. /?//V y PoMy                                      1
    'Sr/I/ W^lHU^J-eJ mJ /sm/jyc, 0/ a             y^ary-                                           1
     feV^/, X Pea-/ iPxa/- ZZ" J^Keruy ^ ^eUip Pie /y?aM>y-
     rltltrmj4ip ryt^ Pe ^'}yp^'//:s cinr/ pja^
                          /                       i\
                                                                                  \ niJ'/MjaP>2o,
              CiA/c'^         !iP)nd\/diyPpylJ-
                   %01^                           l^njcd \Jn() So /TJiJcJ^ iLy ^Dify^
     4Pyy?P. runj..                        iin ^5 ^inPAf}^
     flOr/cfipA^. Lil^^y,//<yfi //) iL MrPJiJ- 4^licipP M /m/P^A JAr
     C»                 fiM ftLnihAr^y^            /3           2^ a>i4f /^m////
    fPSsi/ifM M                  riQlU'           Soy/hjp-   (tyi                     fjdrdoy)
              4Jyjp-^ -7 pyjpjJ d'ls/^k^ 07                                    f^jfAjm. tImJa y>(.  '




     CrA AMtY/I^aJ PLomrrJ nl Uo ^Id(4i9 d lt& lU/Py^r/A/ZL ^S^sIa^PaJT^
                                                                                      \         ^


                                                                    yin/haCu      \ Payfy/'>

                                                                                  1
                                                                                  1
7252-AMD-LB Document 7 Filed 01/24/19 Page 3 of




                                                                                                                                    NEOPOST       FiRST-CLASS WAIl.
                                                  BEDFORD HILLS CORRECTIONAL FACILITY BEDFORD HILLS          Bedford Hills
                                                  P.O. BOX 1000                                                                     01/22/2019
                                                  BEDFORD HILLS, N.Y. 10507-2499      CORRECTIONAL                                               $000,472
                                                  NAME:                                                                                             ZIP 10507
                                                                                                            Correctional Facilit>                 041 Ml 1272300
                                                                                                      (iodmryx/yi
                                                                                     1 i301^1332 La_»i53
